Citation Nr: 1639829	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-11 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for a right leg disorder.

3.  Entitlement to service connection for a left leg disorder, to include as secondary to a right leg disorder.

4.  Entitlement to service connection for a low back disorder, to include as secondary to a right leg disorder.

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1989 to January 1993.  He had additional military reserve service from June 1981 to January 1989 and from January 1993 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The rating decision denied service connection for a right leg condition, left leg condition and bilateral hearing loss.  The rating decision also held that new and material evidence had not been received to reopen a claim for service connection for a low back condition.  The rating decision noted that an August 1997 rating decision had denied service connection for the right knee, and explained that the current claim was for the right leg and was therefore considered to be a new claim.  A December 2010 statement of the case addressed the issue of service connection for a right leg disability, but not the issue of whether to reopen the claim for service connection for a right knee disability.  

The Veteran presented testimony before a decision review officer at the RO in October 2010.  In January 2012, the Veteran testified at a video conference hearing before a Veterans Law Judge who is no longer at the Board.  Copies of those transcripts of those hearings are of record.  In July 2016 the Veteran declined the opportunity to testify before another Veterans Law Judge.    

A December 2013 Board decision/remand reopened the claim for service connection for a low back disorder, as well as the claim for service connection for residuals of a right knee injury.  The Board remanded the claims on appeal for additional development.  

The issues of service connection for a low back disability and service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, does not show that residuals of a right knee injury are related to active service.  

2.  The competent medical evidence, and competent and credible lay evidence, does not show that a right leg disorder is related to active service.  

3.  The competent medical evidence, and competent and credible lay evidence, does not show that a left leg disorder is related to active service or service-connected disability.


CONCLUSIONS OF LAW

1.  Residuals of a right knee injury were not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  A right leg disorder was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  A left leg disorder was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, the result of, or aggravated by, service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§  3.303 , 3.304, 3.307, 3.309, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board recognizes that the Veteran has not been provided a VA examination to determine the relationship, if any, between his current left knee degenerative joint disease and his active duty or a service-connected disability.  The Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses related to the left knee.  Service connection for a right knee disability and a right leg disability is being denied by this decision.  Thus, an examination with respect to the left knee claim is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board will address the Veteran's claims for service connection for residuals of a right knee injury and for a right leg disability together, as these claims are based on the same facts and injuries.  

During the January 2012 hearing, the Veteran testified that after injuring his right knee injury in a May 1985 fall while working as a roofer, he had no permanent right knee problems until June 1987.  He stated that he injured his right knee in July 1987 while on National Guard Annual Training when he fell 10-12 feet from a helicopter during a chemical recon.  He related his current right knee diagnosis of osteoarthritis to the 1987 injury, not the May 1985 injury.  

The Veteran's May 2016 Informal Hearing Presentation argues that the June 1987 knee injury aggravated his degenerative joint disease of the right knee beyond its natural progression.

The relevant law provides that a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107 (b).

The Veteran's July 1987 right knee injury occurred during Annual Training for the National Guard (ACTDUTRA).

The relevant regulations provide that a veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." 38 U.S.C.A. § 101 (2) (West 2015); 38 C.F.R. § 3.1 (d) (2015).  The term "active military, naval, or air service" includes the following: active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a). 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  Active service also includes authorized travel to or from such duty or service. 38 U.S.C.A. § 106 (d); 38 C.F.R. § 3.6 (e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, such as the instant case, there must be evidence that the claimant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101 (2), (22), (24); 38 C.F.R. § 3.6 (a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the claimant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101 (2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

The presumption of soundness does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Paulson v. Brown, 7 Vet. App. 466, 471 (1995).  Moreover, even for veterans who have achieved "veteran" status through a prior period of active service, and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the specific period of ACDUTRA (or INACDUTRA) in which the Veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Smith, 24 Vet. App. at 45-46.  Furthermore, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA).  Smith, 24 Vet. App. at 45-46  . 

With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, in order for a claimant to establish "veteran" status, the claimant must demonstrate both elements of aggravation: (1) that the preexisting disability permanent worsened in service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).  In such instances, the claimant is not entitled to the easier presumption of aggravation standard.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  The standard of proof for the claimant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  Donnellan, 24 Vet. App. at 174.  There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply.  Donnellan, 24 Vet. App. at 175.

Turning to the facts of the present case, an October 1985 private medical report from the Veteran's treating physician relates that on May 1985 the Veteran fell about 20 feet while working as a roofer, injuring his right upper and lower extremities.  The pertinent diagnosis at that time was disruption medial compartment, right knee.  The Veteran underwent surgical repair of the medial collateral ligament, anterior cruciate ligament and medial meniscus.  It was felt in September 1985 that the Veteran would have a permanent partial disability of the right knee that was unable to be calculated due to the proximity of the injury.  

Service treatment records include a June 15, 1987, SF 600 reflecting that on May 15, 1987, the Veteran complained that his right knee hurt and that he had hurt it 3 years before.  A June 17, 1987, Statement of Medical Examination and Duty Status provides that the Veteran complained of pain in the area of the right knee after extended walking for a chemical recon.  He was sent to the battalion aid station for treatment on June 15.  He had a history of a previous injury, per his statement on a the June 15 SF 600, discussed above.  

A November 1988 Report of Medical examination provides that the Veteran's lower extremities were normal on clinical evaluation and noted a scar on the right knee.  A November 1988 Report of Medical History identifies status-post traumatic (sp?) fracture, right leg and arm.  In January 1989 a screening examiner noted that all significant defects, if any, have been evaluated and have been determined to be non-disqualifying.

A November 1992 Separation Report of Medical History provides that the Veteran's lower extremities were normal on clinical evaluation and noted 2 twelve centimeter scars on the right knee.  At that time, the Veteran denied bone, joint, or other deformity; arthritis, rheumatism, or bursitis; and a "trick" or locked knee.  The report also noted that the Veteran reported a history of right leg surgery and noted decreased range of motion of right leg flexion, PTE [Prior To Enlistment], NCD [Not Considered Disabling].  

The medical record is negative for compensable manifestations of right knee osteoarthritis within one year of the  Veteran's separation.  Accordingly, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.  In fact, the earliest post-service indication of right knee osteoarthritis is dated many years after the Veteran's separation.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA treatment records reflect diagnoses of bilateral knee degenerative joint disease.  Treatment included injections in 2009.  The VA and private treatment records before the Board are negative for any evidence linking the Veteran's current right knee degenerative joint disease to active duty or any injury therein, or the July 1987 knee injury.  They are also negative for any evidence that the Veteran's active duty or July 1987 right knee injury aggravated any right knee injury stemming from the Veteran's 1985 fall. 

The Board's December 2013 remand stated that although the Veteran underwent a VA orthopedic disorders examination in November 2010, the examiner did not adequately address whether a right leg disability was permanently aggravated beyond the normal progress of the disorder by injury during ACDUTRA service in July 1987.  

A March 2014 VA Disability Benefits Questionnaire (DBQ) provides that the examiner reviewed the Veteran's claims file, CPRS and VBMS eFolder/efile, and conducted an in-person examination of the Veteran.  The examiner was asked to provide an opinion as to whether it was at least as likely as not that a present right leg disorder was incurred in or aggravated as a result of active service or injury during inactive or active duty training.  

The examiner noted that the Veteran had diagnoses of traumatic fracture, leg per history, in 1984; internal derangement injury, June 17, 1987; and right knee osteoarthritis, May 2009.  

The examiner provided the opinion that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  

The examiner provided the following rationale:  1.  The currently diagnosed condition was that of osteoarthritis.  2.  The in-service injury was an LOD condition, "unstable knee joint", incurred during training period while in the Army NG.  3.  The condition incurred in-service was treated and clinically resolved without clinical residuals as was evidenced by normal periodic, annual and separation examinations of the knee/lower leg subsequent to the injury and period of recovery.  4.  Likewise, the Veteran ascertained a complete resolution of symptoms related to his knee injury by his repeated negative responses on periodic, annual and separation physical self-assessment questionnaires to the questions regarding "arthritis/bursitis/rheumatism/trick or locked knee".  5.  There was no evidence of a chronically disabling pattern of a knee condition manifesting to a compensable degree within 1 (one) year of separation from active military service.  6.  Osteoarthritis of the knee was not a diagnosed condition during service.  7.  Right leg injury sustained prior to entering service, on 5/19/1984 as result from fall off a roof, was without clinical residual at time of enlistment; cleared by orthopedics with documentation of "no symptoms"; there was no clinical evidence to suggest that this treated traumatic leg fracture was aggravated by military service. 

The examiner stated that it was therefore her opinion that the Veteran's current right leg disorder, right knee osteoarthritis, was not incurred in or aggravated by his active military service or due to an injury sustained during inactive or active duty for training.

The Board finds that the March 2014 DBQ constitutes competent medical evidence that the Veteran's preexisting right knee injury was not aggravated by service and that the current arthritis diagnosis is unrelated to service, including the in-service injury which resolved.  It also constitutes competent medical evidence that arthritis was not manifest within a year of service.

The 2014 medical opinion is based on current examination results and a review of the medical record.  The examiner explained her opinions with detailed references to the Veteran's entire medical history, from his roofing accident onward.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The examiner did not specifically address the limitation of flexion noted in the 1992 separation examination.  However, the examiner was not required to do so.  See Monzingo v. Shinseki, No. 10-922 (Vet. App. Nov. 21, 2012) ("[t]here is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.").  In any event, this evidence was in the record and the examiner specifically indicated that she reviewed the evidence of record, including the separation reports.  Further, the examiner noted, not incorrectly, that the separation examination was normal (as that was the response checked in the clinical evaluation portion of the 1992 separation examination).  Further, the 1992 evaluator found the right knee limitation of motion was nondisabling.

The Board acknowledges the assertions by the Veteran that his current right knee osteoarthritis is due to a fall from a helicopter during his July 1987 National Guard annual training but finds this recollection is not credible as it is contradicted by the contemporaneous evidence of record.  The contemporaneous service treatment records reflect that the Veteran complained of pain in the area of the right knee after extended walking, not a fall from a helicopter.  

Further, the Veteran's assertions regarding the etiology of his knee arthritis do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's service, including the June 1987 injury, aggravated the 1985 right knee injury or resulted in the current diagnosis of osteoarthritis) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim. 

The record shows that the Veteran has bilateral degenerative joint disease of the knees.  During the January 2012 hearing, the Veteran asserted that his left knee degenerative joint disease is the result of his right knee disability, since his right leg is now shorter than the left leg.  

The Veteran's service treatment records are negative for left leg complaints, symptoms, findings or diagnoses.  There is no medical evidence that the Veteran's current left knee degenerative joint disease is related to his active duty.  Further, the preponderance of the evidence is against a finding that service connection is warranted on the basis of continuity of symptomatology.  Degenerative joint disease of the left knee was not shown within one year of separation from active duty, and therefore presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.  As the Veteran is not service-connected for a right knee disability, his left knee disability cannot be secondary to any right knee disability.  38 C.F.R. § 3.310; Allen, supra.  As noted above, the Veteran's own assertions in support of the etiology of arthritis of either knee do not constitute competent medical evidence.  See Kahana, supra; Jandreau, supra.  



ORDER

Service connection for residuals of a right knee injury is denied.

Service connection for a right leg disorder is denied.

Service connection for a left leg disorder, to include as secondary to a right leg disorder, is denied.


REMAND

Concerning the Veteran's low back disability, he contends that his current degenerative arthritis of the spine is related to injuries during active duty.  His service treatment records reflect that he had mechanical lumbar strain in March 1990 and lower back spasm in December 1992.  

The Board finds that a January 2014 DBQ contains an inadequate medical opinion.  The opinion identifies a 1996 lifting injury as the intercurrent cause of the Veteran's current low back disability.  However, the opinion does not address September 1995 VA x-ray evidence of osteoarthritic changes.  

The Board finds that the January 2014 medical opinion is therefore inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if [as in the present case] not statutorily obligated to do so, he must provide an adequate one); see also 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Concerning the Veteran's bilateral hearing loss, the Board's December 2013 remand observed that the report of a November 2010 VA audiology examination did not address the significance, if any, of fluctuations shown upon audiometric testing in service nor the finding of eustachian tube dysfunction provided in a June 1989 service treatment report.  

However, the report of a January 2014 Hearing Loss DBQ, which provides a negative etiology opinion, fails to address these issues.  The Board finds that the January 2014 DBQ is therefore inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if [as in the present case] not statutorily obligated to do so, he must provide an adequate one); see also 38 C.F.R. § 4.2 (2015) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Please obtain a supplemental medical opinion by the January 2014 examiner (or a suitable substitute if this individual is unavailable) to consider and address September 1995 VA x-ray evidence of osteoarthritic changes with regard to his/her opinion regarding the nature, extent and etiology of the Veteran's current low back disability.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner.  The examiner should provide a complete rationale for any opinion provided.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Please obtain a supplemental medical opinion by the January 2014 examiner who conducted the January 2014 hearing loss DBQ.  Return copies of all relevant records from the Veteran's eFolders to the examiner (or a suitable substitute if this individual is unavailable) for an addendum. 

Following a review of the relevant medical evidence in the eFolders, the medical history and the January 2014 DBQ, the examiner is asked to address whether it is at least as likely as not (50 percent probability or greater) that any present bilateral hearing loss was incurred or aggravated as a result of active service or an injury during inactive or active duty for training, to include as due to ear pain reported in June 1989.  The opinion provider should consider and address: (1) the significance, if any, of fluctuations shown upon audiometric testing in service and (2) the finding of eustachian tube dysfunction provided in a June 1989 service treatment report.

The examiner should provide a complete rationale for any opinion provided.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


